Opinion by
Tilson, J.
The record showed that certain of the items consist of harvest hats similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith, those imported and withdrawn for consumption prior to the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those imported or withdrawn for consumption subsequent to the effective date of the said trade agreement were held dutiable at 12)4 percent under paragraph 1504 (b) (5) as claimed.